PROMISSORY NOTE



 

U.S. $2,196,150

September 26, 2008



 

FOR VALUE RECEIVED,

the undersigned, asola Advanced and Automotive Solar Systems GmbH, a German
limited liability company (the "Borrower"), hereby promises to pay to the order
of Quantum Fuel Systems Technologies Worldwide, Inc., a Delaware corporation
(the "Lender"), the principal amount of Two Million One Hundred Ninety Six
Thousand One Hundred Fifty U.S. Dollars (US $2,196,150), together with interest
thereon at a rate of six percent (6%) per year, payable in accordance with the
terms of this Promissory Note ("Note").



Interest on the unpaid principal shall be due and payable on the first day of
each month commencing on November 1, 2008. The entire unpaid principal plus any
accrued but unpaid interest shall be due and payable on March 31, 2010
("Maturity Date"), provided that, if prior to the Maturity Date the Borrower
completes one or more capital raise transactions which in the aggregate result
in the Borrower's receipt of more than Twenty Million Euro (EUR 20,000,000),
then the Lender shall have the right to demand the repayment of all or part of
the outstanding principal and accrued interest due under this Note.



Borrower shall use the proceeds from this loan solely for the purpose of paying
Borrower's 1.5 million euro share of the 3.0 million euro second advance payment
installment due under that certain Contract for the Delivery of Solar Cells,
dated on or around November 1, 2007, between Borrower and ersol Solar Energy AG
("Permitted Use").



Borrower may repay all or part of the outstanding amount due under this Note at
any time, without penalty. All payments on this Note shall be applied first to
accrued interest on the unpaid principal balance of this Note and any excess
shall be applied against the principal balance. The entire principal and any
accrued interest (or such amount set forth in the Lender's demand) shall be
immediately due and payable upon a "Default" (as hereinafter defined) by
Borrower hereunder.



Borrower's obligations under this Note are guaranteed by ConSolTec GmbH
("Guarantor"), the majority shareholder of Borrower. ConSolTec's guaranty is
secured by a pledge of all of shares of common stock in Quantum Solar Energy,
Inc. now owned or hereafter acquired by ConSolTec. To the extent that any of the
obligations due under this Note are paid or otherwise satisfied by the
Guarantor, Borrower's obligations under this Note shall be reduced by the amount
collected by the Lender from the Guarantor.



For purposes of this Note, the following events shall constitute a "Default":
(a) Borrower fails to pay any interest and/or principal under this Note when
due, (b) Borrower uses the proceeds from this loan for any purpose other than
the Permitted Used, (c) Borrower becomes insolvent or unable to pay its debts as
they become due, or (d) the filing by or against Borrower of bankruptcy,
receivership, insolvency, arrangement, reorganization or similar proceeding.



Borrower further agrees to pay reasonable costs, expenses and attorneys' fees
paid or incurred by Lender or any holder hereof, in collecting any and all
amounts due under this Note. 



No delay or omission on the part of Lender or any holder hereof in exercising
any right hereunder shall operate as a waiver of such right or of any other
right under this Note.  A waiver of a breach in any provision of this Note shall
not operate or be construed as a waiver of any subsequent breach.  Each and
every right, remedy and power granted herein or allowed by law shall be
cumulative and not exclusive of any other. The tender and acceptance of any
partial payment or partial performance hereunder shall not constitute a waiver
of any Default or of any of Lender's rights and remedies at law or in equity.



Any provision of this Note, which is prohibited or unenforceable in any
jurisdiction, shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions of this Note or affecting the validity or enforcement of such
provision in any other jurisdiction. This Note may be altered or amended in any
of its provisions or terminated only by the mutual written agreement of the
parties hereto. Time is of the essence with respect to each and every provision
hereof.

THIS NOTE AND ALL ISSUES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF CALIFORNIA
(WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW).

The parties agree that the federal and state courts in iRVINE, california shall
have exclusive personal jurisdiction (and are deemed to be a convenient forum
for each party) as to resolution of any dispute hereunder and hereunder only;
except that either party may enforce an order issued by any such court in other
jurisdictions. BORROWER SPECIFICALLY DOES NOT SUBMIT ITSELF TO THE GENERAL
JURISDICTION OF THE FEDERAL OR STATE COURTS IN THE STATE OF CALIFORNIA.

EACH PARTY HERETO IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN CONNECTION WITH THIS NOTE OR ANY
MATTER ARISING HEREUNDER.

"LENDER"

"BORROWER"

Quantum Fuel Systems Technologies Worldwide, Inc.

Asola Advanced and Automotive Solar Systems GmbH

   

By: /s/ W. Brian Olson

By: /s/ Reinhard Wecker

W. Brian Olson

Reinhard Wecker

Its: CFO

Its: CEO





 

 

 

 

GUARANTY



FOR VALUE RECEIVED, the undersigned ("Guarantor"), hereby unconditionally
guarantees the full and prompt payment of principal and accrued interest when
due and all other obligations contained in the above Note ("Guaranteed
Obligations"). The Guarantor accepts and agrees to be bound by all terms,
conditions and waivers contained in the Note. The holder of the Note may extend
the time of payment, release any collateral or party liable on the Note, or
grant any indulgence to any party without releasing the liability of the
undersigned guarantor. The holder need not proceed against Borrower or any other
party or collateral prior to proceeding against the Guarantor, provided that, to
the extent that the holder collects all or part of the Guaranteed Obligations
from the Borrower, then Guarantor's liability under this Guaranty shall be
reduced by the amount collected by the holder from the Borrower. This Guaranty
is an absolute, unconditional and continuing guaranty of payment and performance
of the Guaranteed Obligations, and the obligations of the Guarantor hereunder
shall not be released, in whole or in part, by any action other than irrevocable
payment and performance in full of the Guaranteed Obligations. The obligations
of the Guarantor hereunder shall be unconditional irrespective of (a) the
genuineness, validity, regularity, or enforceability of the Guaranteed
Obligations, (b) any modification, amendment or variation in or addition to the
terms of the Note or any covenants in respect thereof or any security therefor,
(c) any extension of time for performance or waiver of performance of any
covenant of the Guarantor or any failure or omission to enforce any right or (d)
any other circumstance which may or might in any manner constitute a legal or
equitable discharge of a surety or guarantor, it being the intent hereof that
the obligations of the Guarantor hereunder shall be absolute and unconditional
under any and all circumstances and shall not be discharged except by payment as
herein provided.



The undersigned agrees to pay reasonable costs, expenses and attorney's fees
incurred by the holder in enforcing the Note and this Guaranty.



 

 

"LENDER"

"GUARANTOR"

Quantum Fuel Systems Technologies Worldwide, Inc.

ConSolTec GmbH

   

By: /s/ W. Brian Olson

By: /s/ Reinhard Wecker

W. Brian Olson

Reinhard Wecker

Its: CFO

Its: CEO



